Citation Nr: 0611206	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  01-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial extra-schedularrating in excess 
of 40 percent for lumbar disc disease, on an extra-schedular 
basis..

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active service from May to November 2000.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2001 rating action that granted 
service connection and assigned an initial schedular        
20 percent rating for a lumbar disc bulge with degenerative 
joint disease, effective November 21, 2000.  The veteran 
filed a Notice of Disagreement (NOD) with the assigned rating 
in July 2001, and the RO issued a Statement of the Case (SOC) 
in September 2001.  The veteran filed a Substantive Appeal in 
October 2001, and the RO issued a Supplemental SOC (SSOC) in 
November 2001.  

By rating action of May 2002, the RO granted an initial 
schedular 40 percent rating, effective November 21, 2000, for 
lumbar disc disease with radicular symptoms; the matter of an 
initial rating in excess of 40 percent remained for appellate 
consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO 
issued a SSOC later in May 2002.

In November 2002, the undersigned Veterans Law Judge (VLJ) 
granted the appellant's motion to advance this case on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900 (2003).    

In February and March 2003, the Board requested additional 
development of the claim on appeal pursuant to the provisions 
of 38 C.F.R. § 19.9 (2002).  In June 2003, the Board remanded 
these matters to the RO for completion of the actions 
requested.  At that time, it was noted that the provisions of 
38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, had been 
held to be invalid.  Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  After completing the requested action, the 
RO issued a SSOC in July 2003, reflecting the continued 
denial of the claim.  

By decision of October 2003, the Board denied an initial 
rating in excess of           40 percent for lumbar disc 
disease.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  On the basis 
of a February 2004 Joint Motion filed by counsel for the VA 
Secretary and the appellant, the Court, by Order of February 
2004, vacated the Board's October 2003 decision and remanded 
the matter on appeal to the Board for further proceedings 
consistent with the Joint Motion.

This appeal also arises from a December 2003 rating action 
that denied a TDIU.  The veteran filed a NOD in January 2004, 
and the RO issued a SOC in November 2004.  The veteran filed 
a Substantive Appeal in December 2004.

In July 2004, the Board remanded the increased rating claim 
to the RO for due process development.  After completing the 
requested action, the RO issued a SSOC in August 2004, 
reflecting the continued denial of the claim.

By decision of October 2004, the Board denied an initial 
schedular rating in excess of 40 percent for lumbar disc 
disease, and remanded to the RO the matter of a higher 
initial, extra-schedularrating in excess of 40 percent for 
that disability-along with the claim for a TDIU-for due 
process development, to include initial adjudication by the 
RO.  After completing the requested action, the denied the 
claim (as reflected in a January 2005 SSOC), and returned 
both claims to the Board , and returned these matters to the 
Board for further appellant consideration.  extra-schedular

In January 2006, the veteran and a physician, C. Bash, M.D., 
testified at a Board hearing before the undersigned VLJ in 
Washington, D.C.; a transcript of the hearing is of record.  

As a final preliminary matter, the Board notes that, during 
this appeal, the veteran was initially represented by a  
Veterans Service Organization; however, she is now 
represented by a private attorney, as reflected on the title 
page of this decision. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Since the November 21, 2000 effective date of the grant 
of service connection, the veteran's lumbar disc disease with 
radicular symptoms case has not presented such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

3.  The weight of the competent medical evidence establishes 
that the veteran's sole service-connected disability, lumbar 
disc disease evaluated as 40 percent disabling, does not 
prevent her from obtaining or retaining substantially-gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial extra-schedularrating in 
excess of 40 percent for lumbar disc disease with radicular 
symptoms, on an extra-schedular basis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1) (2005).  .

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159,  3.340 and Part 4, including §§ 4.1, 4.2, 4.10, 4.15, 
4.16, 4.19 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the January 2001 letter, the May 2001 rating action, 
the September 2001 letter and SOC, the November 2001 and May 
2002 SSOCs, the May 2002 rating action and letter, the June 
2003 letter, the July 2003 SSOC, the September and November 
2003 letters, the December 2003 rating action, the July 2004 
letters, the August and November 2004 and January 2005 SSOCs, 
and the March 2005 letter, the RO variously notified the 
veteran of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate her claims, and the evidence that had been 
considered in connection with her appeal.  After each, she 
was afforded an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support her claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the September 2001, June and November 2003, and 
July 2004 RO letters, SOCs, and SSOCs variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefits she sought; what information or 
evidence VA still needed from her; what evidence VA had 
retrieved and considered in her claims; what evidence she had 
to furnish; what she had to do to obtain assistance from VA 
in connection with her appeal; and that VA would make 
reasonable efforts to help her get evidence necessary to 
support her claims, such as medical records (including 
private medical records), if she gave it enough information 
about such records so that it could request them from the 
person or agency that had them.  Specifically, the latter 
2001, 2003, and 2004 RO letters informed the appellant of the 
VCAA's requirements, and notified her that she could help 
with her claims by informing VA of any additional information 
or evidence that she wanted it to try to obtain for him, 
where to send additional evidence or information concerning 
her appeal, and where she could request assistance if needed.  
The latter July 2004 RO letter specifically requested the 
veteran to furnish any evidence that she had in her 
possession that pertained to her claims. Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by her and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting some 
of the VCAA's notice requirements were furnished to the 
veteran both prior and subsequent to the initial May 2001 
rating action on appeal.  However, the Board finds that any 
lack of full, pre-adjudication notice does not prejudice the 
veteran in any way, because the delay in issuing 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, RO letters, SOCs, and SSOCs issued 
between 2001 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate her claims.  As a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims on the merits in November 2004 and January 2005 on the 
basis of all the evidence of record, as reflected in the SOC 
and SSOC, respectively.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos.       01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  However, that requirement is not applicable 
where, as here, the Board has already considered the claim on 
a schedular basis, and is now considering only a higher 
rating on an extra-schedular basis.  The Court also held that 
VA notice must include information regarding the effective 
date that may be assigned.  In this case, the veteran was 
provided sufficient criteria in the January 2005 SSOC.  In 
any event, the Board points out that, in view of the denial 
of each claim, no effective date is being assigned, and 
neither the veteran nor her representative has even suggested 
that any effective date is being challenged. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's and Court's remands, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claims, 
to include obtaining extensive VA outpatient and vocational 
rehabilitation records and state vocational rehabilitation 
records, and arranging for her to undergo several 
comprehensive VA medical examinations (the most recent of 
which were conducted in April and November 2003).  The 
veteran and a physician testified at a Board hearing in 
January 2006, a transcript of which is of record.  In March 
2006, the veteran's attorney submitted additional private 
medical evidence directly to the Board, with a waiver of her 
right to have that evidence initially considered by the RO.  
 
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, that any existing evidence in 
addition to that noted above, pertinent to the claims on 
appeal, has not been obtained.  In July and December 2003 and 
August 2004, the veteran variously notified the RO that she 
had no additional information or evidence to submit in 
connection with her claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
remaining on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

The service medical records show that the veteran was 
medically discharged from service in November 2000 due to low 
back pain of moderate severity.

On December 2000 examination by R. Salzer, M.D., the veteran 
complained of back pain.  On examination, lumbar lordosis was 
normal.  There was diffuse soreness in the left paraspinous 
area, and good range of motion of the hips and knees.  There 
was no sensory disturbance.  Straight leg raising reproduced 
some hip and thigh pain.  The physician opined that the 
veteran had disc herniation, assumed to be a bulge at L4-5 on 
the left side; another possibility was that a large fibroid 
uterus could be causing some lumbosacral plexus problems.

Also in December 2000, the veteran filed a claim for service 
connection for low back pain that radiated down the left leg.

On February 2001 VA examination, the veteran reported 
constant pain in the left low back, and said that walking 100 
yards made the pain worse.  She stated that she could sit, 
stand or stoop for 15 minutes without getting severe back 
pain, and that lifting anything over 25 pounds caused severe 
back pain.  On examination, she was clearly in distress and 
leaned heavily to her right side.  Left lateral bending was 
from 0 to 35 degrees, right lateral bending from 0 to 45 
degrees, extension from 0 to 35 degrees, and flexion from 0 
to 85 degrees.  Deep tendon reflexes were normal at the knees 
and ankles.  Straight leg raising was positive on the left at 
60 degrees. Sensation was normal in the lower extremities, 
with normal distal pulses. Lumbosacral spine X-rays revealed 
minimal disc space narrowing at L4-5.  The impressions were 
minimal bulge at L4-5, degenerative disc disease, and lumbar 
disc with no nerve root involvement.
 
April 2001 VA lumbar magnetic resonance imaging (MRI) 
revealed minimal disc bulging at L4-5 without compressive 
sequela, and was noted to be unremarkable.

On April 2002 VA examination, the veteran complained of 
severe pain in the left back and leg.  She stated that, 
following military service, it took her a year to find a job, 
and that after 2 months, she could only work part-time as a 
mentor and tutor because she was unable sit, stand, and walk 
for prolonged periods.  She reported pain primarily in the 
left mid- and low back that radiated down the left thigh and 
leg (posterior thigh and calf), with some numbness and 
tingling, but no weakness in the leg.  She also reported that 
she was not able to lie on her left side, and that she 
experienced flare-ups two to three times a day, described as 
sharp burning pain down the back and leg.  She indicated 
that, when this occurred, she had to get out of bed and walk 
around.  She also noted that, when performing an activity, 
she had to stop what she was doing and lean against a wall 
until the sharp burning pain subsided.  

On examination, the veteran sat sideways in the examination 
room, she had difficulty getting on and off the examination 
table.  Gait was asymmetric, with almost a swivel component 
to the hips.  Examination of the lumbar and cervical spine 
revealed normal curvatures.  There was tenderness over the 
lower thoracic and lumbosacral spine, without palpable 
spasms.  Left lateral bending was from 0 to 35 degrees, with 
pain at the extreme of motion, with no diminution of the 
range or strength with repetitive testing.  Right lateral 
bending was from 0 to 45 degrees, with pain at the extreme of 
motion with no diminution with repetitive testing.  Extension 
was from 0 to 30 degrees, with pain at the extreme of motion; 
this diminished to 0 to 20 degrees with repetitive testing.  
Forward flexion was from 0 to 105 degrees, with pain at the 
extreme range, and this diminished to 0 to 85 degrees with 
repetitive testing.  Leg lengths were equal, and there was no 
atrophy in the calves or thighs.  Straight leg raising was 
positive bilaterally on the right at 60 degrees, and on the 
left at 40 degrees.  Left knee motor strength was 5/5 on 
initial testing on flexion and extension, which diminished to 
4+/5 on repetitive testing.  Left knee extension was to 0 
degrees, but on repetitive testing she was only able to 
elevate her leg to a loss of 15 degrees. Deep tendon reflexes 
were 2+ bilaterally at the ankles and knees, and the toes 
were downgoing bilaterally.  

There was 5-/5 motor strength throughout all planes in the 
left lower extremity that did not diminish with repetitive 
testing.  There was decreased sensation in the lateral and 
posterior left calf and lateral dorsal and plantar surface of 
the left foot.  Distal pulses were 2+, with no pedal edema. 
Current X-rays of the lumbar spine were unremarkable.  After 
review of the April 2001 VA MRI report and March 2001 VA X-
rays, the impression was minimal lumbar degenerative disc 
disease with radicular symptoms, and the examiner felt that 
the veteran's pain and radicular complaints originated from 
her lumbar spine.

An April 2002 VA outpatient record indicated that the veteran 
underwent a pain assessment during which she described her 
pain as 4 on a scale of 0 to 10.  She stated that pain was 
present in the lower back and left leg with radiation, and 
was constant with movement of the affected part.  

On June 2002 VA examination, there was mildly decreased 
sensation in the veteran's left leg, and the examiner noted 
that the veteran had mechanical low back strain.

An October 2002 VA Contact Report indicates that the veteran 
was contacted by a VA vocational rehabilitation counselor and 
advised that her vocational rehabilitation program had been 
interrupted because she had not been able to take the next 
steps as scheduled.  She stated that she continued to have 
medical problems, was seeing an oncologist, was scheduled for 
surgery due to a gynecological condition, and would call 
after the surgery to update the counselor on her health and 
discuss alternatives at that time.  A letter of October 2002 
advised the veteran that her vocational rehabilitation 
program had been discontinued effective that month because of 
her inability to begin a training program due to medical 
issues.

A  November 2002 VA pain assessment record notes the 
veteran's report that her pain was 5 on a scale of 0 to 10, 
was located in the abdomen and left leg, and radiated down to 
the left foot.  She reported chronic leg pain for 2 years.

A March 2003 VA outpatient record includes a notation that 
the veteran's main problem was periodic back pain that she 
had had since military service.  She walked with a limp in 
the morning, and sat with the left leg extended.  There was 
very limited flexion of the lumbar spine, and positive 
straight leg extension in the left leg, in which she had most 
of her pain.  There was some weakness on extension of the 
left great toe, and no other changes.  

On April 2003 VA orthopedic examination, the veteran 
complained of low back pain which waxed and waned in 
severity, and was most pronounced over the left lower lumbar 
paravertebral region.  She also experienced radiation of pain 
into the left gluteal region and left leg, with a prominent 
burning and tingling component.  Additionally, the leg felt 
weak.  The pain was most consistently exacerbated with 
prolonged sitting.  She denied similar right leg symptoms, 
and had not experienced bowel or bladder symptoms.  She 
reported that the pain was sometimes so severe that she went 
to bed and was unable to perform activities.  She stated that 
she had not been able to work.  

On  examination, there was tenderness to percussion over the 
lumbar spine.  Straight leg raising was mildly positive in 
the left lower extremity.  Motor examination revealed normal 
right lower extremity function.  The veteran reported 
increased pain with any effort of the leg, and thus exerted 
submaximal effort.  There was no appreciable muscle wasting.  
There was a left antalgic gait.  Sensory examination was 
normal to pinprick, vibration, and temperature in both lower 
extremities.  Muscle stretch reflexes were 2+ and symmetric 
in lower extremities, including ankle jerks.  X-rays of the 
lumbar spine revealed partial sacralization of L-5 with 
apparent disc space narrowing at L5-S1; there was no evidence 
of disc disease and no evidence of current or remote injury. 
The diagnosis was chronic low back pain and left lower 
extremity pain consistent with sciatica.  There were no 
objective abnormalities by neurological examination 
indicative of radiculopathy.  MRI of the lumbar spine was 
normal, and disc bulging as described was considered a normal 
finding.  Pain was noted to be the veteran's primary problem 
and limiting factor, which pain was pronounced, with little 
intermittent relief.  The examiner indicated that, by 
history, incapacitating episodes occurred for more than 6 
weeks over the past 12 months.

On April 2003 VA neurological examination, the veteran 
complained of pain primarily in the left lower quadrant which 
frequently rolled down to the left hip and posterior left 
thigh, with tingling in the thigh during times of pain at 
that site.  She reported radicular symptoms that occurred 
with lengthy standing, sitting, or walking, and a change of 
position or activity helped resolve the symptoms.  The 
veteran stated that she could walk for 10-15 minutes before 
the pain got bad enough that she had to sit and rest.  She 
reported having tried various miscellaneous medications 
without any significant benefit.  The pain reportedly 
interfered with her sleep, and was constant; it did not come 
and go, and did not flare-up except when it worsened with 
some activities, like running, heavy lifting, or prolonged 
bending.  She reported that she could lift 20 pounds, and did 
her own housework.  She avoided more strenuous activities 
such as sports.  The examiner noted that, despite the 
reported severity of pain, the veteran had not sought medical 
care except for one visit to an orthopedist in late 2000.  He 
also noted that a 2001 MRI report showed slight bulging at 
L4-5, and that plain lumbar X-rays in April 2002 were 
unremarkable. 

On examination, the veteran displayed a normal gait walking 
from the waiting room to the examination room, but then 
displayed difficulty getting in and out of the chair with 
significant difficulty squatting.  Range of motion was 
limited to 45 degrees on flexion, 0 degrees on extension, and 
20 degrees on lateral bending in each direction.  Both 
truncal rotation and axial loading produced complaints of 
significant low back pain, which were nonphysiologic 
findings.  Any low back motion was accompanied by loud verbal 
complaints of pain.  Deep tendon reflexes were normal and 
equal at the knees and ankles.  

The diagnosis was minimal degenerative disc disease with 
symptoms of radiculopathy.  It was the examiner's impression 
that the veteran's hip and thigh symptoms were totally due to 
her low back problem.  He also noted objective clinical signs 
of nonphysiologic responses which lead to some degree of 
symptom exaggeration.  He opined that the symptoms as 
described and the minimal degree of pathology demonstrated on 
MRI did not lead to a conclusion of significant disability or 
incapacitation.  Rather, the doctor opined that the veteran's 
pain had been incompletely medically treated, and poorly 
tolerated by her, to the extent that she was unwilling to 
seek any further medical treatment for it.  He stated that 
the employment that she had subsequent to military service 
was definitely non-strenuous work, which should have been 
very tolerable for someone with her degree of pathology.  He 
further opined that the fact that the veteran quit her job 
due to her pain was less a demonstration of incapacitation, 
and much more a demonstration of her pain hypersensitivity.  
He noted that the range of motion described above was treated 
repeatedly without any significant evidence of fatigability 
or weakness, and without any evidence objectively observable 
of pain on motion; the only indication of pain on motion was 
the veteran's loud verbal complaints.  The physician provided 
"normal" range of motion standards of 75 degrees on 
flexion, 30 degrees on [backward] extension, and 35 degrees 
on lateral bending in each direction.  Lastly, the examiner 
stated that he believed that all of the veteran's hip and 
thigh symptoms were attributable to lumbar radiculopathy.

May 2003 VA MRI revealed a mild left paracentral L3-4 disc 
bulge that was thought to possibly represent an early disc 
herniation.  Although the disc bulge resulted in mild left 
neural foraminal stenosis, there was no evidence of nerve 
impingement.

A May 2003 VA pain assessment form includes a notation as to 
chronic pain in the veteran's lower back that radiated down 
her left leg.  She described the pain as 4 on a scale of 0 to 
10, and noted that it was sharp, aching, throbbing, and 
continuous.  On another evaluation that same month, the 
veteran walked with a slight limp and had positive left 
straight leg raising.  The diagnosis was lumbosacral pain.

August 2003 records from the South Carolina Vocational 
Rehabilitation Department include a psychological report and 
records related to a chronic pain management program that the 
veteran participated in that month.  The psychological report 
contained no diagnostic impression, and with respect to 
functional limitations, noted that the veteran might be 
unable to perform specific job tasks due to physical 
limitations and an uncertainty regarding future 
employability.  A physical therapy record noted that all 
flexion exercises increased the veteran's pain complaints, 
and that she was limited to walking less than       .125-mile 
per day.  She was also noted to have a limp with walking when 
pain was aggravated.  In regard to vocational limitations, 
the therapist noted that the veteran physically tolerated a 
full day of activity for the 4-week evaluation period at the 
sedentary-to-light work level, but had significant time 
limitations in all positions.  He added that the veteran 
would need accommodations for no crouching, stooping, 
climbing, or crawling activities, and changed positions 
frequently between sitting, standing, and walking.

On November 2003 VA examination, the veteran complained of 
worsening back pain that was constant and radiated from the 
left low back down the posterior left leg to the toes, with 
weakness, but no numbness, in the leg.  She stated that she 
could not sit for more than 20 minutes, stand or walk for 
more than 15 minutes, or bend, kneel, squat, or lie on her 
back or left side.  She currently did not work, last having 
been employed in September 2003 as a tutor, mentor, and 
school aide for field trips.  She stated that she currently 
could not perform that kind of work because of inability to 
walk or sit.  She reported no medically-directed periods of 
incapacitation.  

On current examination, the veteran sat in very awkward 
positions, frequently changing positions from sitting with 
her back partially extended and her left leg straight out, to 
sitting hunched-forward to her chair.  She arose by pushing 
herself out of her chair using her arms.  On examination of 
the lumbosacral spine, she had knee-buckling pain to 
extremely-light palpation of the left low back diffusely, 
with no specific trigger point.  There were normal curvatures 
and no palpable spasms.  Lateral bending was from 0 to 15 
degrees on the left and 0 to 25 degrees on the right, 
extension was from 0 to 15 degrees, and flexion from 0 to 50 
degrees, with pain in all 4 ranges of motion.  However, when 
asked to look at something behind her, the veteran turned 
quickly around at the waist.  There was positive truncal 
rotation pain and negative axial compression pain.  She was 
able to kneel on a chair only to 40 degrees, despite earlier 
sitting on a chair upright bent forward to            30 
degrees.  Straight leg raising was positive while supine at 
30 degrees, and negative bilaterally when sitting.  There was 
normal sensation and 5/5 motor strength in the lower 
extremities and 2+ deep tendon reflexes of the knees and 
ankles, without evidence of muscle atrophy or fasciculations.  
The examiner reviewed April 2002 lumbosacral spine X-rays 
that were unremarkable overall, and April 2001 MRI showing a 
slight disc bulge at L4-5, which he noted was not considered 
a significant finding.

The examiner's impression was that the veteran had low back 
strain with nonsignificant imaging findings, with very 
significant evidence of symptom magnification, as confirmed 
by current examination as well as April 2003 VA examination.  
The doctor opined that the veteran should be able to find and 
maintain gainful employment.

June 2004 VA lumbar MRI revealed normal configuration and 
alignment of the vertebrae.  The vertebral discs had 
preserved height and signal, and there was mild disc bulging 
at L4-5, without identifiable nerve root compression.

VA outpatient records show that injection of medication in 
July 2004 provided the veteran temporary relief of back pain.  
She reported discomfort and difficulty in walking and 
sitting.  When seen again in August, her gait was nearly 
normal.  She was restless sitting in a chair, leaning to keep 
her weight off of her left buttock and hip.  She reported a 
25 percent reduction in pain, and she slept well.  Her gait 
was again nearly normal in October, and she exhibited 
somewhat exaggerated pain behavior.  A TENS unit was noted to 
have been very effective.

At a January 2006 Board hearing, the veteran testified that 
she had been unemployed for 4 years due to her service-
connected back disability, that medication had provided some 
relief, that she used a cane but not a wheelchair, and that 
she lived by herself and could take care of herself and shop 
for herself, although she could not carry heavy items.  Dr. 
Bash testified that he had reviewed the veteran's medical 
records with respect to her low back disability and examined 
her briefly, and opined that she was unemployable because of 
her service-connected back disability.

In a January 2006 written statement, Dr. Bash stated that he 
reviewed the veteran's claims file and all medical records 
contained therein, and also examined her, and opined that her 
service-connected low back disability met the VA criteria for 
a      60 percent disability rating, and that she was 
unemployable, unable to obtain or maintain employment due to 
her service-connected back disability.

In a March 2006 statement, C. Gross, a vocational 
rehabilitation counselor, opined that the veteran's physical 
disabilities would prevent her from performing a sustained 
work day, either part-time or full-time, and that she would 
be a poor candidate for vocational re-training due to her 
service-connected disability and the resulting physical 
limitations.  In addition, Miss Gross opined that the veteran 
would be impossible to place, in that her physical 
disabilities would prevent her from being competitive or 
desirable in the workplace.  On those bases, she opined that 
the veteran did not appear to be employable within the 
current competitive job market at a substantial, gainful 
level due to the handicapping effects of her service-
connected disability.  Her diagnosed impairment and resulting 
functional limitations (handicaps), combined with feasibility 
(suitability - availability and appropriateness of employment 
in the competitive labor market, aptitudes, and educational 
levels), had resulted in a disability which affected her 
ability to obtain and maintain suitable gainful employment.  
 
III.  Analysis  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where, as here, the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  
  
Historically, the veteran's service-connected low back 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.71a, DC 5293.  DC 5293 pertains to intervertebral disc 
syndrome (IVDS).  The rating criteria of DC 5293 were 
changed, effective September 23, 2002 (see 67 Fed. Reg. 
54345-54349 (August 22, 2002)), and the Board considered the 
claim for a higher initial rating under all pertinent 
schedular criteria.  The matter remaining before the Board in 
connection with the claim for a higher initial rating is 
whether such a rating is warranted on an extra-schedular 
basisneurologivalneurologivalneurologivalneurologivalneurolog
ivalneurologival 

In exceptional cases where the schedular evaluations are 
found to be inadequate, and extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

Further, total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at  40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).   

However, even when the percentage requirements are not met, a 
TDIU on an extra-schedular basis may nonetheless be granted 
in exceptional cases, pursuant to specially prescribed 
procedures, when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.           38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, veteran's sole service-connected disability is 
rated as 40 percent disabling, pursuant to VA's rating 
schedule, she clearly does not meet the minimum percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Hence, like 
the question of a higher initial rating, the Board is left to 
consider only the veteran's entitlement to a TDIU on an 
extra-schedular basis.  

In this case, the veteran's service-connected low back 
disability has primarily been manifested by complaints of 
pain, including radiating pain down the left leg, and reduced 
range of motion; there also is evidence of activity 
restrictions.  She has indicated that her low back bothers 
her on a daily basis, with increased complaints after 
prolonged walking, sitting, or standing.  Considering these 
symptoms, and other pertinent evidence in light of the above-
noted legal authority, the Board finds that there is no 
showing, at any point since the November 21, 2000 effective 
date of the grant of service connection, that the veteran's 
service-connected lumbar spine disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis, 
or that she is incapable of performing the physical and 
mental acts required by employment as to warrant a TDIU.  

Specific to the claim for a higher initial rating on an 
extra-schedular basis, the Board notes that, while the 
veteran is unemployed, the weight of the competent medical 
evidence demonstrates that her low back disability does not 
result in marked interference with employment (beyond that 
contemplated by the 40 percent schedular rating assigned).  
The April 2003 VA neurological examiner diagnosed only 
minimal degenerative disc disease with symptoms of 
radiculopathy, and stated that the veteran's symptoms and the 
minimal degree of pathology demonstrated on MRI did not lead 
to a conclusion of significant disability or incapacitation.  
He also stated that the student tutor job that the veteran 
had subsequent to service was definitely a non-strenuous kind 
of job that should have been very tolerable for someone with 
her minimal degree of pathology.  Significantly, the 
physician commented that the fact that she quit this job was 
less a demonstration of incapacitation, and much more a 
demonstration of her "pain sensitivity."  Moreover, the 
November 2003 VA examiner concluded that the veteran's low 
back disability was manifested by nonsignificant imaging 
findings and very significant evidence of symptoms of 
magnification, and opined that she should be able to find and 
maintain gainful employment.  

Although, in January 2006 Dr. Bash opined that the veteran's 
low back disability met the VA criteria for a 60 percent 
disability rating, that matter is not at issue here, inasmuch 
as the Board has already adjudicated the matter of whether an 
initial schedular rating in excess of 40 percent should be 
assigned.

There also is no evidence that the veteran's low back 
disability has required frequent periods of treatment, much 
less hospitalization, or that the disability has  otherwise 
rendered impractical the application of the regular schedular 
standards.  As noted previously, the April 2003 VA 
neurological  examiner reported that the veteran had not 
sought medical care for her back except on 1 occasion in late 
2000, and the November 2003 VA examiner noted that she 
reported no medically-directed periods of incapacitation.  
2004 VA outpatient records show that injection of medication 
provided the veteran some relief of back pain and that a TENS 
unit had been very effective, that her gait was nearly 
normal, that she slept well, and that she continued to 
exhibit somewhat exaggerated pain behavior.  

While the veteran experiences pain in her low back that 
worsens on prolonged walking, standing, or sitting, the Board 
in October 2004 found that these factors were already 
contemplated in the currently-assigned initial schedular 40 
percent rating, and thus provide no basis, alone, for 
assignment of any higher initial extra-schedular rating.  

In the absence of evidence of such factors as those outlined 
above, the Board finds that the procedures for assigning an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) are not be invoked.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Similarly, specific to the claim for a TDIU, although,  as 
noted above, the evidence indicates that veteran has not been 
employed since 2002, the weight of the competent medical 
establishes that she is not unable to carry out job-related 
tasks or unable to obtain and retain substantially gainful 
employment, solely as a result of his single service-
connected psychiatric disability.  

Although in January 2006 Dr. Bash and Miss Gross opined that 
the veteran was unemployable, those statements do not, in and 
of themselves, entitle her to a TDIU.  When those opinions 
are considered in light of the actual symptoms that the 
veteran has manifested and other evidence indicating that she 
would be physically able to carry out some job-related tasks, 
the Board finds that unemployability solely as a result of 
service-connected lumbar disc disease is not established.  
The Board accords great probative value to the 2003 VA 
medical opinions that the veteran was not significantly 
disabled or incapacitated, and that she was able to find and 
maintain gainful employment, and finds that they carry great 
weight in disposing of the question of entitlement to a TDIU.  
These VA physicians reached their conclusions only after a 
thorough review of the veteran's medical records, and current 
comprehensive examinations of the veteran which exposed less 
a demonstration of incapacitation, and much more a 
demonstration of her "pain sensitivity," as well as 
objective clinical signs of nonphysiologic responses which 
lead to some degree of symptom exaggeration, and very 
significant evidence of symptoms of magnification -  factors 
unaddressed by either Dr. Bash or Miss Gross.  Rather, the 
testimony at the hearing establishes that Dr. Bash only 
briefly examined the veteran prior to the hearing, and Miss 
Gross stated in March 2006 that she had been unable to 
conduct an in-person vocational assessment of the veteran.  
The Board also accords great probative value to the August 
2003 South Carolina Vocational Rehabilitation Department 
therapist's evaluation of the veteran's vocational 
limitations, to the effect that she physically tolerated a 
full day of activity for each day of a 4-week evaluation 
period at the sedentary-to-light work level, albeit with 
significant time limitations.  

Moreover, Miss Gross also based her assessment of the 
veteran's employability on that fact that she would be 
impossible to place in a job, in that her physical 
disabilities would prevent her from being competitive or 
desirable in the workplace.  The Board finds that, while 
impairment and resulting functional limitations (handicaps) 
may be considered in determining entitlement to a TDIU, other 
factors such as feasibility (suitability - availability and 
appropriateness of employment in the competitive labor 
market, aptitudes, and educational levels) may not, as the 
fact that a veteran may not appear to be employable within a 
current competitive job market do not constitute VA criteria 
for entitlement to a TDIU.  As noted above, the sole fact 
that the veteran is unemployed or has difficulty obtaining 
employment is not enough; the ultimate question is whether 
she is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
Van Hoose, 4 Vet App. at 363.

Hence, the Board finds that the most persuasive medical 
opinions to specifically address the question of the 
veteran's employability militate against the claim for a 
TDIU.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

For all the foregoing reasons, the Board concludes that no 
greater disability than that contemplated by the schedular 40 
percent rating assigned for lumbar disc disease with 
radicular symptoms has been shown at any point since the 
effective date of the initial grant of service connection for 
that disorder.  As such, no staged rating on an extra-
schedular basis, pursuant to Fenderson, is warranted, and the 
claims for a higher initial rating and for a TDIU must be 
denied.  .  In reaching these  conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 40 percent for lumbar disc 
disease, on an extra-schedular basis, is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


